UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



 UNITED STATES OF AMERICA

      v.
                                                             Magistrate No. 09-0293
                                                                    DAR
 MORRIS B. FAHNBULLEH,

    Defendant.




                               MEMORANDUM OPINION


       Defendant is charged by an 11-count criminal complaint with fraud, mail fraud, wire

fraud, conspiracy, theft, false statements, interstate transportation of stolen property, and

tampering with a witness, victim or informant in violation of 18 U.S.C. §§ 287, 371, 666, 1001,

1031, 1341, 1343, 1349, 1512 and 2314. Criminal Complaint (Document No. 1). The

Government’s Motion to Exclude Certain Time from Speedy Trial Act Calculation (Document

No. 11), and Defendant’s Motion to Dismiss Complaint (Document No. 12), are pending for

determination by the undersigned. For the reasons set forth herein, the undersigned will deny the

government’s motion and grant Defendant’s motion.


BACKGROUND

       On May 18, 2009, the United States Attorney sought a warrant for the arrest of

Defendant. The warrant was supported by a 24-page affidavit, to which a Special Agent of the

United States Agency for International Development swore before the undersigned. The draft

arrest warrant and affidavit in support thereof were accompanied by the 11-count complaint. See

Criminal Complaint and 05/18/2009 Electronic Case Filing (“ECF”) entries. Defendant was
United States v. Fahnbulleh                                                                                                   2

arrested on the warrant in New York on July 15, 2009 (see 07/15/2009 ECF entry), and first

appeared before a judge of this court (Kay, J.) on August 11, 2009. See Return of Warrant for

Arrest (Document No. 5); 08/11/2009 Minute Entry. On August 14, 2009, following the

consolidated preliminary hearing and detention hearing conducted on that date, the United States

Attorney orally requested that the period from July 15, 2009 – the date of Defendant’s arrest on

the warrant – through October 16, 2009 – the date of the status hearing scheduled by the court to

coincide with the status hearing already scheduled in the case of Defendant’s co-defendant – be

excluded from the Speedy Trial Act calculation of time within which an indictment must be

filed. See 08/14/2009 Minute Entry.1 As grounds, the United States Attorney represented that

the government was awaiting receipt of evidence from the country of the Republic of Liberia.

         Counsel for Defendant stated that he was aware that the government had requested

evidence from the Republic of Liberia in January, 2009. Defendant’s counsel further stated that

he was “aware of the provision that allows [the government] up to a year” to secure evidence

from a foreign country, but noted that seven months had already passed since the request for

evidence was made. Defendant stated no opposition with respect to an exclusion of time through

October 16, 2009, but represented that he would object to any exclusion of time beyond one year

from the time the official request for evidence from the Republic of Liberia was made. The court

granted the government’s request, expressly limiting the exclusion of time in computing the

time within which an indictment must be filed to the period from July 15, 2009 through October

16, 2009. 08/14/2009 Minute Entry. Additionally, the court scheduled a status hearing for

October 16, 2009 before the undersigned. Id.

         1
            At the conclusion of the consolidated preliminary hearing and detention hearing, the court found probable cause, and
ordered the Defendant held without bond pending trial. Id.; see also Detention Memorandum (Document No. 9).
United States v. Fahnbulleh                                                                       3

       On October 15, 2009, the United States Attorney filed a Status Report of the Production

of Overseas Evidence (Document No. 10). In it, the United States Attorney represented that the

Liberian Minister of Justice advised that “the Solicitor General had at least partially responded to

the request by October 8, 2009.” Id. at 3. The United States Attorney proposed that another

status hearing be scheduled for 60 days “from now[,]” and that “the time from the . . . arrests [of

Defendant and his co-defendant] until the date on which the Republic of Liberia responds to the

government’s request for evidence located in Liberia continue to be excluded from the Speedy

Trial calculation in accord with the Court’s prior orders.” Id. at 4.

       At the October 16th status hearing, the United States Attorney represented that the

government continued to await evidence from the Republic of Liberia, and requested that the

time from Defendant’s first appearance on August 11, 2009, until the date on which the Republic

of Liberia fully complies with the government’s request for evidence, be excluded in computing

the time within which an indictment must be filed. As the basis of the request, the United States

Attorney relied upon the same ground offered by the government at the time of Defendant’s

initial appearance. Defendant objected to any further exclusion of time, and maintained that by

the terms of the August 14, 2009 Order excluding only the period from that day through October

16, the time in which an indictment must be filed would expire at the end of the day.

        Because neither the United States Attorney nor counsel for Defendant was prepared to

address the authorities applicable to the government’s request for a further extension of time

within which an indictment must be filed on the ground on which the government relied, the

undersigned directed the United States Attorney to file a motion by no later than October 19,

2009. Both the government and the Defendant waived oral argument with respect to the
United States v. Fahnbulleh                                                                                                   4

anticipated motion.

         The government filed a motion in accordance with the undersigned’s order. In it, the

United States Attorney maintained that “[t]he government is plainly entitled” to a further

exclusion of time, pursuant to 18 U.S.C. § 3161(h)(8), in computing the time within which an

indictment must be filed. Government’s Motion to Exclude Certain Time for Speedy Trial Act

Calculation at 4. The United States Attorney represented that “[o]n January 23, 2009, a

diplomatic note was transmitted by the United States Embassy in Monrovia, Liberia, to the

Republic of Liberia requesting that certain materials be provided to the Department of Justice

pursuant to Article 18 of the United Nations Convention against Transnational Organized Crime

(UNTOC), to which both countries are parties.” Id. at 2. The United States Attorney further

represented that “[a]t the present time, the Republic of Liberia is still in the process of

responding to the government’s request.” Id.2

         In response to the government’s motion, the Defendant moved to dismiss the complaint

on the ground that “more than thirty days of non-excludable time has elapsed since the

Defendant’s arrest on July 15, 2009.” Defendant’s Motion to Dismiss Complaint at 2. More

specifically, Defendant submitted that the exclusion of the period from July 15, 2009 through

August 11, 2009 “was entered in error and contrary to the statute.” Id. Defendant submits that

in any event, the period of exclusion pursuant to Section (h)(8) which ended on October 16, 2009

expired without an indictment having been returned. See id. at 2-3.


         2
             The undersigned finds that a determination with respect to the date on which the government’s request for evidence
now in the Republic of Liberia was made, and whether or not such request was “an official request [,]” (see Government’s
Motion to Exclude Certain Time from Speedy Trial Act Calculation (Document No. 6, Exhibit A)), is not required for further
consideration of the motions addressed herein. To the extent which a reviewing court may ultimately find such determinations
relevant, the undersigned assumes, without deciding, that the request for evidence now in the Republic of Liberia was made on
January 23, 2009, and was “an official request [.]” See United States v. Neill, 940 F.Supp. 332, 336-37, vacated on other
grounds, 952 F.Supp. 831 (D.D.C. 1996).
United States v. Fahnbulleh                                                                                                   5

         The government opposed Defendant’s motion, and disputed Defendant’s calculation of

non-excludable time for the filing of an indictment. United States’ Response to Defendant’s

Motion to Dismiss Complaint (Document No. 13) at 4-7.

         At a status hearing on December 7, 2009, the court (Facciola, J.) determined that both

motions were then ripe.3


DISCUSSION

         The Speedy Trial Act of 1974 (“Speedy Trial Act” or “the Act”), 18 U.S.C. § § 3161-

3174, limits the time within which an indictment of an individual charged with the commission

of an offense shall be filed to a period of 30 days from the date on which such individual was

arrested or served with a summons in connection with such offense. 18 U.S.C. §3161(b).

Additionally, the Act limits the time within which trial upon an indictment must commence to a

period of 70 days from the date on which the indictment was filed, or from the date on which the

defendant appears before a judge of the court in which the charges are pending, whichever is

later. 18 § U.S.C. 3161(c)(1).

         The Act further provides for the exclusion of certain periods from the calculation of both

the pre-indictment 30-day period and the post-indictment 70-day period. Some such exclusions,

by their terms, are mandatory, and are applicable to the calculation of both the 30-day and the

70-day period. E.g.,18 U.S.C. § 3161 (h)(1)(A) (providing for the exclusion of “[a]ny period of

delay . . . resulting from any proceeding . . . to determine the mental competency or physical

capacity of the defendant[.]”). Another provision, because of inclusion of the term


         3
             Defendant did not file a reply to the government’s response to Defendant’s motion, and, as of the December 7th
status hearing, the time for doing so had passed.
United States v. Fahnbulleh                                                                                                            6

“continuance” – a term which has no meaning in the context of an exclusion of time from the

calculation of the time within which an indictment must be filed – appears to be applicable only

to the calculation of the time in which the trial shall commence. See 18 U.S.C. § 3161(h)(7)(A)

(providing for the exclusion of “[a]ny period of delay resulting from a continuance granted by a

judge . . . if the judge granted such continuance on the basis of his findings that the ends of

justice served by taking such action outweigh the best interest of the public and the defendant in

a speedy trial.”).4 Thus, the Act “comprehensively regulates the time within which a trial must

begin.” Zedner, 547 U.S. at 500.

          The subsection of the Act on which the government predicates its motion provides for the

exclusion of

                               [a]ny period of delay, not to exceed one year, ordered by a
                               district court upon an application of a party and a finding
                               by a preponderance of the evidence that an official request .
                               . . has been made for evidence of any such offense and that
                               it reasonably appears, or reasonably appeared at the time
                               the request was made, that such evidence is, or was, in such
                               foreign country.

18.U.S.C. §3161(h)(8).

          No judge of this court, nor any panel of the District of Columbia Circuit, has ever

addressed the issue presented for determination by the undersigned: to what extent, if at all, does

18 U.S.C. §3161(h)(8) provide for an exclusion of a period of delay of up to one year – over the

Defendant’s objection – from the calculation of the time within which an indictment must be


          4
             Subsection (7)(A) further provides that no such period of delay shall be excluded pursuant to the subsection “unless
the court sets forth, in the record of the case, either orally or in writing, its reasons for finding that the ends of justice served by
the granting of such continuance outweigh the best interest of the public and the defendant in a speedy trial.” 18 U.S.C. §
3161(h)(7)(A); see also Zedner v. United States, 547 U.S. 489, 501 (2006) (observing that “to exclude delay resulting from a
continuance-even one ‘granted . . . at the request of the defendant - the district court must find that the ends of justice served . . .
outweigh the best interest of the public and the defendant in a speedy trial.’”) (emphasis retained).
United States v. Fahnbulleh                                                                                                     7

filed?5

          The undersigned has determined that there is a dearth of authority with respect to this

issue. No panel of the District of Columbia Circuit, nor any judge of this court, has addressed it

in a published opinion; indeed, no judge of any district court appears to have done so. The single

published opinion in which the issue is addressed is United States v. Kozeny, 541 F.3d 166 (2d

Cir. 2008), an opinion of a panel of the Second Circuit, which resolved the issue with an

unqualified “no.”

          The issue directly presented to the Second Circuit in Kozeny did not arise from an appeal

of a ruling regarding an application of the Speedy Trial Act; rather, the issue arose from the

government’s appeal of a judgment of the district court granting the defendant’s motion to

dismiss certain of the charges on which he had been indicted on the ground that those charges

were barred by the statute of limitations. Kozeny, 541 F.3d 168. The Second Circuit observed

that prior to the return of the indictment, the government had applied for, and been granted, a

“suspension” of the applicable statute of limitations pursuant to Section 3292 of Title 18 of the

United States Code. Id. at 169-170. In pertinent part, that statute provides, subject to limitations

enumerated elsewhere in the statute:

                              Upon application of the United States, filed before return of
                              an indictment, indicating that evidence of an offense is in a
                              foreign country, the district court before which a grand jury
                              is impaneled to investigate the offense shall suspend the
                              running of the statute of limitations for the offense if the


          5
             Both the United States and the Defendant address other issues concerning the interpretation by other judges of this
court concerning the application of the Speedy Trial Act, including the exclusion in August, 2009 of the period from Defendant’s
arrest in New York through the date of his first appearance before a judge of this court (see, e.g., Defendant’s Motion to Dismiss
Complaint at 2-3), and the exclusion of a period of one year in computing the time within an indictment of Defendant’s co-
defendant must be filed (see, e.g., United States’ Response to Defendant’s Motion to Dismiss Complaint at 2, 7). However, the
undersigned undertakes no review herein of those decisions, and indeed, believes that it is without jurisdiction to do so.
United States v. Fahnbulleh                                                                                                       8

                             court finds by a preponderance of the evidence that an
                             official request has been made for such evidence and that it
                             reasonably appears, or reasonably appeared at the time the
                             request was made, that such evidence is, or was, in such
                             foreign country.

18 U.S.C. § 3292(a)(1).

         The Second Circuit affirmed the judgment of the district court that the “suspension” was

invalid because the government’s application was filed after the expiration of the limitations

period for the offenses then under investigation. Kozeny, 541 F.3d at 168, 176. In so doing, the

Second Circuit took into account the “‘whole act’ rule,”

                             which “exhorts us to read a section of a statute not ‘in
                             isolation from the context of the whole Act’ but to ‘look to
                             the provisions of the whole law, and to its object and
                             policy.’”


Id. at 174-75 (quoting United States v. Pacheco, 225 F.3d 148, 154 (2d Cir. 2000) (citation and

internal quotations omitted).

          The Second Circuit found that “the relevant ‘whole act’” was the Comprehensive Crime

Control Act of 1984, Pub.L. No. 98-473, tit. II, 98 Stat. 1837 (1984) (“CCCA”). Kozeny, 541

F.3d at 175. The Second Circuit observed that the CCCA amended the United States Code by

the addition of, inter alia, 18 U.S.C. § 3292, “and 18 U.S.C. § 3161(h)(9), a complementary

provision of the Speedy Trial Act.” Id.6 The Second Circuit held that Section 3292 of Title 18

“permits an extension of the statute of limitations if a proper application is ‘filed before return of

an indictment.’” Id. (supplying emphasis to the citation of 18 U.S.C. § 3292(a)(1)). The Second


         6
            At the time Kozeny was decided, the subsection which provided for the exclusion of a period of delay based upon a
finding that an official request has been made for evidence in another country was designated (h)(9). In the course of the 2008
amendments to the Speedy Trial Act, the provision was renumbered (h)(8).
United States v. Fahnbulleh                                                                        9

Circuit then determined that

                      [t]he Speedy Trial Act provides for a period of time after
                      the return of the indictment within which the trial of the
                      defendant on criminal charges contained in that indictment
                      must begin–subject to a variety of exclusions The provision
                      added to the Speedy Trial Act by the CCCA was such an
                      exclusion. It permits a ‘period of delay, not to exceed one
                      year,’ to ‘be excluded . . . in computing the time within
                      which the trial . . . must commence,’ if the district court
                      finds that ‘an official request, as defined in section 3292 of
                      this title, has been made for evidence’ from a foreign
                      country.

Id. (quoting 18 U.S.C. § 3161(h)(9).

       The Second Circuit then held that

                       [i]f it anticipates such a delay after the indictment is returned,
                       but before trial, it can separately apply for relief under section
                       3161(h)(9) of the Speedy Trial Act. In other words, indictment
                       serves as the dividing line between when the government can
                       turn to section 3292 and when, instead, it must turn to section
                       3131(h)(9).

Id. at 175 (emphasis of final sentence supplied).

        In the absence of authority in this circuit, the undersigned may rely upon an opinion of

another circuit where such opinion is well-reasoned and persuasive. See Horn v. United States

Department of the Army, 284 F.Supp. 2d 1, 9 (district courts, like the circuits, should “give most

respectful consideration to the decisions of the other courts of appeals and follow them

whenever [they] can[,]” bearing in mind “the interest in maintaining a reasonable uniformity of

federal law[.]”) (citations omitted); cf. Northwest Forest Resource Council v. Dombeck, 107

F.3d 897, 900 (D.C. Cir. 1997) (while the court of appeals in one circuit “owes no obedience”

to the decisions of a court of appeals in another circuit, “it may find the reasons given for such a

decision persuasive, or may be influenced by the accumulation of authority.”).
United States v. Fahnbulleh                                                                                                      10

              The undersigned finds that the opinion of the Second Circuit in Kozeny is well-reasoned

 and persuasive. Additionally, the undersigned concludes that were the District of Columbia

 Circuit to undertake an evaluation of the issue presented here, it too would apply the “‘whole

 act rule” and reach the same conclusion as the Second Circuit. See, e.g., Baptist Memorial

 Hospital–Golden Triangle v. Leavitt, 536 F. Supp. 2d 25, 35 (D.D.C. 2008) (“a section of a

 statute should not be read in isolation from the context of the whole Act[.]”)(citation omitted).7

              To the extent a United States Magistrate Judge could be deemed to have discretion to

 grant a motion of the government for an extension of time in which an indictment must be

 filed – over a defendant’s objection – on the ground that the evidence which the government

 wishes to present to a grand jury is in another country, the undersigned finds that the

 government has not sought to demonstrate that such an exclusion would be in the interest of

 justice and would outweigh the best interests of Defendant and the public in a speedy trial.

 According to the affidavit in support of the warrant for the arrest of Defendant – presented to

 the undersigned in May, 2009 – the affiant swore or affirmed that as of that date, there was

 evidence which supported the 11-count complaint which accompanied the warrant application.

 See Affidavit of Special Agent Acides Evora (Document No. 1, Attachment 1). The affiant

 testified at the consolidated preliminary hearing and detention hearing in August, 2009

 regarding such evidence. See Detention Memorandum at 1-2, 4. At no time has the

 government made any effort to demonstrate that it is unable to seek an indictment of Defendant

 based upon the evidence on which it relied in the arrest warrant application, and at the

          7
             In the only district court opinion in which Kozeny is cited, that court relied upon the reasoning of Kozeny, including
the application of the “‘whole act’ rule[,]” in the consideration of the timeliness of the government’s application to suspend the
running of the statute of limitations pursuant to Section 3292(a)(1) of Title 18. See United States v. Brody, 621 F. Supp. 2d
1196, 1199-1202. However, in Brody, the court found no occasion to address the application of Section 3161(h)(8) of the
Speedy Trial Act.
United States v. Fahnbulleh                                                                                                    11

 consolidated preliminary hearing and detention hearing. See Status Report of the Production of

 Overseas Evidence.8

              In the meantime, Defendant has been held without bond by this court for four months on

 the charges alleged in the complaint.9 Were the undersigned to interpret Section 3161(h)(8) as

 the United States Attorney requests, Defendant would be detained by this court for an additional

 eight months while the United States Attorney decides if, and when, to present evidence to a

 grand jury. The undersigned finds that this could not possibly be the result which Congress

 intended; rather the undersigned finds that Congress provided the government with the relief

 available through a request for the suspension of the running of the statute of limitations where

 it must await the receipt of evidence from a foreign country before seeking an indictment. See

 Kozeny, 541 F. 2d at 175.10


CONCLUSION

        For all of the foregoing reasons, the undersigned finds that Section 3161(h)(8) of Title 18

does not provide for the exclusion of time within which an indictment must be filed of any period

of delay resulting from an official request for evidence in a foreign country. As no indictment

was filed as of October 16, 2009 – the date on which the period of exclusion ordered on August



          8
              The undersigned is mindful that the determination of what evidence will be presented to a grand jury is entirely a
matter of prosecutorial discretion which is not reviewable by this court. However, in the absence of representations – ex parte or
otherwise – regarding the need for the evidence now in the Republic of Liberia, the undersigned has no means by which to make
a finding that the proposed exclusion of time in which an indictment must be filed is in the interest of justice, and outweighs the
best interests of the Defendant and the public in a speedy trial. See n. 4, supra.

          9
            During the consolidated preliminary hearing and detention hearing, the United States Attorney represented that the
Bureau of Immigration and Customs Enforcement had lodged a warrant as a detainer with the District of Columbia Department
of Corrections detention facility. See Detention Memorandum at 3.

          10
               The government has not proffered that it sought to avail itself of this remedy.
United States v. Fahnbulleh                                                                                                  12

14, 2009 expired – “such charge[s] against [Defendant] contained in [the Criminal Complaint]

shall be dismissed or otherwise dropped.” 18 U.S.C. § 3162(a)(1). Accordingly, the

Government’s Motion to Exclude Certain Time from Speedy Trial Act Calculations will be

denied, and Defendant’s Motion to Dismiss Complaint will be granted.11




                                                                                          /s/
December 16, 2009                                                             DEBORAH A. ROBINSON
                                                                              United States Magistrate Judge




         11
              The dismissal for which the undersigned’s order provides is a dismissal without prejudice; indeed, Defendant did
not request dismissal with prejudice.